—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (J. Leone, J.), rendered June 13, 1996, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
*515Ordered that the judgment is affirmed.
The defendant has not preserved for appellate review his claim, raised in his supplemental pro se brief, that the evidence was legally insufficient (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10; People v Bynum, 70 NY2d 858; People v McGee, 204 AD2d 353). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining claims are either unpreserved for appellate review or without merit. O’Brien, J. P., Sullivan, Pizzuto and Joy, JJ., concur.